       2:20-cv-01687-BHH      Date Filed 06/15/21     Entry Number 139        Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION



 SOUTH CAROLINA COASTAL
 CONSERVATION LEAGUE, et al.,

          Plaintiffs,
                                                      Civil Action No. 2:20-cv-01687-BHH
 v.

 MICHAEL REGAN, in his official capacity
 as Administrator of the United States
 Environmental Protection Agency, et al.,

          Defendants,

 and

 AMERICAN FARM BUREAU
 FEDERATION, et al.,

          Intervenor-Defendants,

 and

 CHANTELL SACKETT and MICHAEL
 SACKETT,

          Proposed Intervenor-Defendants.


REPLY OF PROPOSED INTERVENOR-DEFENDANTS CHANTELL AND MICHAEL
           SACKETT IN SUPPORT OF MOTION TO INTERVENE

         Proposed Intervenor-Defendants Chantell and Michael Sackett (“the Sacketts”) reply as

follows to Plaintiffs’ opposition to the Sacketts’ motion to intervene. The Sacketts meet the

requirements for intervention of right under Rule 24(a), and in the alternative permissive

intervention under Rule 24(b). Plaintiffs’ offer no compelling arguments in opposition.


                                                1
     2:20-cv-01687-BHH         Date Filed 06/15/21      Entry Number 139        Page 2 of 17




                                          ARGUMENT

I.     The Sacketts Are Entitled to Intervention of Right Under Rule 24(a)

       In their opposition to intervention, Plaintiffs concede—by failing to argue otherwise—that

the Sacketts have a significant interest in this litigation, that disposition of this case plainly

threatens to impair and impede these interests, and that the Agencies do not adequately represent

the Sacketts’ interests. ECF No. 137 at 3. Plaintiffs contend only that the Sacketts’ motion is

untimely, and that their interests are adequately represented by the Business Intervenors. Id.

Plaintiffs’ arguments are incorrect.

       A.      The Sacketts’ Motion to Intervene Is Timely

       The Sacketts’ motion to intervene is timely. It was filed within a month of the stay being

lifted in this case, within two weeks of the Court ordering the merits rebriefed due to the change

in administration, and almost a month before their brief as defendant-intervenors is due. Plaintiffs

ignore the significant change of circumstances brought about by the Court’s vacating the prior

briefing and ordering a new briefing schedule, allowing the Agencies to change their position on

the merits. Rule 24(a) does not “attempt to . . . specify rigid time limits” for intervention.

Scardelletti v. Debarr, 265 F.3d 195, 202–03 (4th Cir. 2001) (quoting United States v. S. Bend

Cmty. Sch. Corp., 710 F.2d 394, 396 (7th Cir. 1983)), rev’d sub nom. on other grounds, Devlin v.

Scardelletti, 536 U.S. 1 (2002). The “[m]ere passage of time is but one factor to be considered in

light of all the circumstances.” Spring Constr. Co. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980)

(citing Atkins v. State Bd. of Educ. of N.C., 418 F.2d 874 (4th Cir. 1969)).

       Under all of the circumstances of this case, some of them quite unusual, intervention is

timely. The case is once again in a preliminary posture since prior merits briefing has been vacated

and the Agencies have changed their position. Plaintiffs offer no credible threat of injury to their




                                                 2
    2:20-cv-01687-BHH          Date Filed 06/15/21       Entry Number 139         Page 3 of 17




own interests from the Sacketts’ intervention, while denial of intervention will significantly

prejudice the Sacketts’ interests. 1 See ECF No. 130 at 9–11. The Sacketts’ meet each of the Fourth

Circuit factors for assessing timeliness.

               1.      The Sacketts Filed Their Motion to Intervene Prior to Any Substantive
                       Progress in the Case

       No substantive progress had been made in this case prior to the Sacketts’ intervention. All

prior merits briefing was vacated on March 2, 2021, returning the case to a preliminary, pre-merits

posture. ECF No. 106. On May 17, 2021, the Court entered a new scheduling order directing new

merits briefing on a rapid schedule. ECF No. 118. The Sacketts moved to intervene within two

weeks of that order. Rather than addressing the current state of the case on the merits, Plaintiffs

overemphasize that the case was filed over one year ago, but “[m]ere passage of time is but one

factor to be considered in light of all the circumstances.” Spring Constr. Co., 614 F.2d at 377.

Here, because the Court vacated the prior merits briefing, no substantive progress has been made

and the Sacketts may intervene without disturbing the current schedule for merits briefing.

       Plaintiffs cite no relevant authority for their suggestion that this matter has progressed too

far for the Sacketts to intervene. In Alt, summary judgment briefing had commenced, one

dispositive motion had already been resolved, and several months of settlement negotiations had

transpired. See Alt v. EPA, 758 F.3d 588, 591 (4th Cir. 2014). In Chamness, the matter was already




1
  Indeed, Plaintiffs concede—by failing to argue otherwise—that the Sacketts have a significantly
protectable interest that will be prejudiced in absence of their participation in this litigation. See
ECF No. 137. Considering this concession, the Plaintiffs’ timeliness arguments hold little weight.
Cf. 7C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1916 (3d ed.
1998) (“Since in situations in which intervention is of right the would-be intervenor may be
seriously harmed if intervention is denied, courts should be reluctant to dismiss such a request for
intervention as untimely . . . .” (collecting cases)).



                                                  3
    2:20-cv-01687-BHH          Date Filed 06/15/21       Entry Number 139          Page 4 of 17




submitted and awaiting a ruling on summary judgment. Chamness v. Bowen, 722 F.3d 1110, 1122

(9th Cir. 2013). Neither set of circumstances is applicable to the present case.

               2.      The Sacketts’ Participation Will Not Prejudice Plaintiffs

       Plaintiffs make no credible claim of delay or prejudice resulting from the Sacketts’

participation. Scardelletti, 265 F.3d at 202–03. Prejudice to existing parties is the most important

consideration in deciding the timeliness of a motion to intervene of right; absence of prejudice thus

leans heavily in favor of intervention. See United States v. Oregon, 745 F.2d 550, 552 (9th Cir.

1984) (prejudice to existing parties “the most important consideration in deciding whether a

motion for intervention is untimely” (quoting 7A Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1916 (1972))); McDonald v. E. J. Lavino Co., 430 F.2d 1065, 1073 (5th

Cir. 1970) (same).

       The Sacketts moved to intervene almost a month before their brief as defendant-

intervenors will be due, and agree to be bound by the schedule and page limits outlined in ECF

No. 118. See ECF No. 130 at 10. Their participation will not delay the briefing or adjudication of

this case in the ordinary course. Plaintiffs gamely argue that the Sacketts seek to “inject[]” new

issues into the case and that they could not have “anticipated” the Sacketts’ arguments prior to

filing their opening brief on summary judgment. See ECF No. 137 at 7. But this is not prejudice

to the Plaintiffs under the intervention standard. First, the Sacketts will defend the Rule on grounds

supported by Supreme Court authority cited throughout Plaintiffs’ complaint. See ECF No. 1

¶¶ 12, 81, 82, 219, 232 (citing Rapanos v. United States, 547 U.S. 715 (2006)). Plaintiffs’ own

pleading identifies the Rapanos plurality opinion upon which the Sacketts rely. Plaintiffs have

challenged final agency action, and the Sacketts now seek to raise legally valid arguments in

defense of that agency action based on the Rapanos plurality, of which Plaintiffs are well apprised.




                                                  4
     2:20-cv-01687-BHH          Date Filed 06/15/21       Entry Number 139         Page 5 of 17




The fact that Plaintiffs cannot control the precise contours of the Sacketts’ defense does not render

that defense unanticipated.

        Moreover, the appropriate place for Plaintiffs to respond to the Sacketts’ merits arguments

is not in their opening brief on summary judgment, but quite naturally on reply. They are the

plaintiffs, the Sacketts seek party status on the defense side. Indeed, the fact that a party might be

confronted with unanticipated arguments in response to its motion is precisely why the Local Civil

Rules permit submission of a brief in reply to the response. See Local Civ. Rule 7.07 (permitting

“a party desiring to reply to matters raised initially in a response to a motion or in accompanying

supporting documents” to file a brief in reply) (emphasis added). 2

        Plaintiffs will not be prejudiced by the Sacketts’ intervention.

                3.      The Sacketts Have Provided Ample Reason for Moving to Intervene at
                        This Stage of the Proceedings

        As the Sacketts explained in their motion to intervene, they moved to intervene promptly

after learning of this Court’s May 17, 2021, scheduling order. See ECF No. 130 at 9–11. With the

immediate commencement of new merits briefing following the change of administration and new

indications that the Agencies would change position and abandon defense of the rule, the Sacketts

faced a new and urgent need for party status in this case. Id. Plaintiffs ignore that the stakes in this

case have changed palpably in in the last thirty days. See ECF No. 137 at 5. 3



2
 The Sacketts do not object to any reasonable expansion of the Plaintiffs’ page limits on reply.
Given the Agencies no longer intend to defend the Rule, see infra note 3, it is unlikely Plaintiffs
will need additional time or pages to fully respond to the Sacketts’ arguments.
3
  The Sacketts’ need for party status is more urgent since they moved to intervene: the Agencies
have now confirmed their intention to pursue a broader definition of “navigable waters” via a new
rulemaking, and have asked the district court in another case to remand the Rule. See News
Release, EPA, Army Announce Intent to Revise Definition of WOTUS, U.S. Envtl. Prot. Agency
(June 9, 2021), https://www.epa.gov/newsreleases/epa-army-announce-intent-revise-definition-
wotus. See also infra note 4.



                                                   5
    2:20-cv-01687-BHH          Date Filed 06/15/21       Entry Number 139         Page 6 of 17




       Plaintiffs make much of the Sacketts’ defense of their interests in other cases challenging

the Rule. See ECF No. 137 at 5. But this does not answer whether they have timely moved to

intervene in this case. The Sacketts do not argue that they were previously unaware of this case.

Instead, they argue that the vacation of the prior merits briefing and commencement of new merits

briefing in this case, in light of the Agencies’ internal review of the Rule and now their decision

to abandon its defense, provide a new and urgent interest in the outcome of this case. See ECF No.

130 at 9–11. The Sacketts moved rapidly to intervene when that new sets of facts came to light:

within a month of the stay in this case expiring, and two weeks of learning it would proceed to the

merits with new briefing. See ECF No. 130. This is hardly “remain[ing] on the sidelines,” a

“strategic” delay, or “deliberate forbearance.” ECF No. 137 at 6–7. The court in the only other

challenge to the Rule in which the merits are being actively briefed has held that these changed

circumstances render the Sacketts’ recent intervention timely. See Order, Pascua Yaqui Tribe v.

EPA, No. CV-20-00266-TUC-RM, ECF No. 70 (D. Ariz. May 14, 2021), ECF No. 70 (attached

as Exhibit 8 to Plaintiffs’ Opposition).

       Finally, Plaintiffs cite three other cases they claim are “currently active and proceeding to

the merits.” ECF No. 137 at 7 n.4. But as a result of the court’s deferral of the briefing schedule at

the request of the Agencies, no merits briefing has occurred in Conservation Law Foundation since

February 16, 2021. 4 See Minute Order Granting Motion to Modify Scheduling Order,

Conservation Law Found. v. EPA, No. 1:20-cv-10820-DPW (D. Mass. Apr. 30, 2021), ECF No.

106; Plaintiffs’ Combined Opposition to Cross-Motion for Summary Judgment and Reply in

Support of Motion for Summary Judgment, Conservation Law Found., No. 1:20-cv-10820-DPW


4
 And the Agencies have now sought remand without vacatur in lieu of filing a reply brief on the
merits. Defendants’ Motion for Voluntary Remand Without Vacatur, Conservation Law Found. v.
EPA, No. 20-cv-10820-DPW (D. Mass. June 9, 2021), ECF No. 112.



                                                  6
     2:20-cv-01687-BHH         Date Filed 06/15/21       Entry Number 139          Page 7 of 17




(D. Mass. Feb 16, 2021), ECF No. 100. And in both Colorado and Navajo Nation the

commencement or re-commencement of merits briefing has been delayed three times since the

change in administration. See Minute Order Re Extension of Briefing Schedule, Colorado v. EPA,

No. 1:20-cv-01461-WJM (D. Colo. June 10, 2021), ECF No. 109; Third Order Modifying Briefing

Schedule, Navajo Nation v. Regan, No. 2:20-cv-00602-MV-GJF (D.N.M. May 19, 2021), ECF

No. 31. The present case and Pascua Yaqui are the only cases in which the merits are being actively

briefed by the parties following prior stays of litigation occasioned by the change of administration,

the Agencies’ announced review of the Rule, and recent decision to abandon its defense. Moreover,

as Plaintiffs note, the Sacketts are parties to Colorado and Conservation Law Foundation, so in

those cases, the Sacketts are adequately protected against the significant prejudice to their interests

that would occur should merits briefing resume. See ECF No. 137 at 5–6 n.2. They will only be so

protected here by this Court granting them intervention.

       B.      The Business Intervenors Do Not Adequately Represent the Sacketts’ Interests

       The Sacketts have met their “minimal” burden in showing that the existing parties “may”

not adequately represent their interests. United Guar. Residential Ins. Co. of Iowa v. Philadelphia

Sav. Fund Soc’y, 819 F.2d 473, 475 (4th Cir. 1987) (quoting Trbovich v. United Mine Workers of

Am., 404 U.S. 528, 538 n.10 (1972)); see also Cooper Techs., Co. v. Dudas, 247 F.R.D. 510, 515

(E.D. Va. 2007) (“There is good reason in most cases to suppose that the applicant is the best judge

of the representation of his own interest and to be liberal in finding that one who is willing to bear

the cost of separate representation may not be adequately represented by the existing parties.”

(quoting 7C Charles Alan Wright, et al., Federal Practice & Procedure § 1909 (2d ed. 1986))).

Plaintiffs concede that the Agencies will not adequately represent the Sacketts’ interests and fail

to show that the Business Intervenors will.




                                                  7
     2:20-cv-01687-BHH         Date Filed 06/15/21       Entry Number 139          Page 8 of 17




               1.      The Business Intervenors Do Not Share the Sacketts’ Objectives in
                       Defending the Navigable Waters Protection Rule

       The Sacketts’ objectives in defending the Rule’s definition of “adjacent wetlands” diverge

significantly from those of the Business Intervenors, and the Business Intervenors therefore will

not adequately represent their interests. The Business Intervenors—like the Agencies—have

argued that although the Navigable Waters Protection Rule (including its definition of “adjacent

wetlands”) is “consistent” with the Clean Water Act, it is not compelled. See ECF No. 68-1 at 40–

42 (arguing for Chevron deference). By defending the rule on these grounds, the Business

Intervenors seek to uphold EPA’s discretion to define and redefine “adjacent wetlands” ad

infinitem. That discretion includes the flexibility to include a wider portfolio of wetlands, including

those alleged to exist on the Sacketts’ property. The risk this poses to the Sacketts’ interests has

increased dramatically since the Agencies announced their intention to revise or rescind the Rule

and replace it with a broader definition of “adjacent wetlands.” See supra note 2; see also

Defendants’ Memorandum of Law in Support of Motion for Voluntary Remand Without Vacatur,

Conservation Law Found. v. EPA, No. 20-cv-10820-DPW (D. Mass. June 9, 2021), ECF No. 113.

Far from being a mere difference in legal “strategy,” see ECF No. 137 at 9, the Business

Intervenors’ rejection of the Sacketts’ argument cuts to the heart of the Sacketts’ objective in

seeking intervention: a ruling that the current Rule’s definition of “adjacent wetlands” is legally

compelled, which will permanently preserve their ability to build on their vacant lot without the

United States Army’s permission. See ECF Nos. 130 at 11–13, 130-2 at 4.

       Plaintiffs’ authorities directly support the Sacketts’ contention that by rejecting their

arguments for upholding the Rule, the Business Intervenors will not adequately represent the

Sacketts’ interests. See ECF No. 137 at 9 (citing California ex rel. Lockyer v. United States, 450

F.3d 436, 444 (9th Cir. 2006)); see California ex rel. Lockyer, 450 F.3d at 444 (finding inadequate



                                                  8
     2:20-cv-01687-BHH         Date Filed 06/15/21       Entry Number 139          Page 9 of 17




representation when, on summary judgment, the existing government party had already offered a

different construction of the challenged provision to that of the proposed intervenors). But

Plaintiffs also cite additional out-of-circuit authority for the unremarkable proposition that the “use

of different arguments . . . is not inadequate representation per se.” See ECF No. 137 at 9 (citing

Daggett v. Comm’n on Governmental Ethics & Election Pracs., 172 F.3d 104, 112 (1st Cir. 1999)).

The Sacketts do not argue that the rejection of their position by the Business Intervenors, per se,

establishes a right to intervene. Rather, the Sacketts argue that the Business Intervenors’ rejection

of the Sacketts’ argument is against the Sacketts’ interests in the outcome of this litigation—their

long-term ability to use their own property—and therefore that the Business Intervenors cannot

adequately represent their interests. See ECF No. 130 at 17–18. This is sufficient to make the

required “minimal” showing of inadequacy.

               2.      The Sacketts’ Offer a Meritorious Defense of the Navigable Waters
                       Protection Rule

       Plaintiffs attempt to argue that the Sacketts’ proposed defense of the Rule is “frivolous,”

and therefore excluded from the rule that inadequate representation exists where a proposed

intervenor “demonstrate[s] a likelihood” that the existing parties “will abandon or concede a

potentially meritorious reading of the statute.” California ex rel. Lockyer, 450 F.3d at 444. See

ECF No. 137 at 9. This argument fails on its face. The Sacketts argue—contrary to the Business

Intervenors—that under Supreme Court precedent for interpreting fractured decisions, the

Rapanos plurality is controlling and that it compels the Rule’s redefinition of “adjacent wetlands.”

See ECF No. 130 at 13–16. This is a potentially meritorious argument, and not remotely frivolous.

       First, there is no precedential Fourth Circuit decision on the question of which of the

Rapanos opinions controls. This Court is free to adopt the Rapanos plurality as the holding of the

case based on the Sacketts’ arguments. The Fourth Circuit has applied Justice Kennedy’s



                                                  9
    2:20-cv-01687-BHH         Date Filed 06/15/21       Entry Number 139        Page 10 of 17




concurrence in three cases, but has done so based merely on the agreement of the parties. In Precon

Dev. Corp. v. U.S. Army Corps of Eng’rs, 633 F.3d 278, 288 (4th Cir. 2011), the Fourth Circuit

applied Justice Kennedy’s concurrence, because all parties agreed that it was the applicable test.

When Precon returned to the Fourth Circuit following remand, that Court again applied the

Kennedy concurrence in an unpublished opinion, based on the law of the case doctrine. Precon

Dev. Corp. v. U.S. Army Corps of Eng’rs, 603 Fed. App’x 149, 150 & n.3 (4th Cir. 2015).

Similarly, in Deerfield Plantation Phase II-B Prop. Owners Ass’n, Inc. v. U.S. Army Corps of

Eng’rs, 501 Fed. App’x 268 (4th Cir. 2012), the parties agreed that if either test was satisfied, the

features in question would be regulable. Id. at 273. None of these cases decides which Rapanos

opinion is controlling, and two of the three are unpublished in any event.

       The only Fourth Circuit decision to state that Justice Kennedy’s concurrence is controlling

was subsequently vacated by the Supreme Court, following its decision in County of Maui. See

Upstate Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 649 n.10 (4th Cir. 2018),

vacated and remanded, 140 S. Ct. 2736 (2020). Moreover, Upstate Forever relied exclusively and

without other analysis on a Ninth Circuit decision, United States v. Robertson, 875 F.3d 1281 (9th

Cir. 2017), for the proposition that Justice Kennedy’s concurrence controls. But the Supreme Court

also vacated Robertson. 139 S. Ct. 1543 (2019). With both Upstate Forever and Robertson vacated

by the Supreme Court, there are no Fourth Circuit precedential decisions on the question of which

Rapanos opinion controls. As such, while the Sacketts will refrain from calling it frivolous, it is

the Plaintiffs who have no basis whatsoever for their claim that the Sacketts’ arguments addressing

an open question of circuit precedent are “frivolous on their face.” See ECF No. 10 at 5.

       Second, in April 2020, the Supreme Court showed that it reads the Rapanos plurality as the

controlling opinion. In County of Maui v. Hawaii Wildlife Fund, 140 S. Ct. 1462 (2020), the Court




                                                 10
      2:20-cv-01687-BHH       Date Filed 06/15/21       Entry Number 139         Page 11 of 17




addressed the question of whether, under the Clean Water Act, the movement of a pollutant from

an injection well (a point source) through groundwater (not a point source) to the ocean (a

navigable water) is a regulated “discharge.” Id. at 1468. The Supreme Court’s application of

Rapanos in County of Maui is determinative, and supersedes each of the six out-of-circuit cases

cited by Plaintiffs for the proposition that the Sacketts’ arguments lack merit. See ECF No. 130 at

10.

        In County of Maui, the Supreme Court issued four separate opinions: a six-Justice majority

opinion authored by Justice Breyer, id. at 1468–78, a concurrence by Justice Kavanaugh, id. at

1478–79 (Kavanaugh, J., concurring), and two separate dissents, one by Justice Thomas (joined

by Justice Gorsuch), id. at 1479–82 (Thomas, J., dissenting), and one by Justice Alito, id. at 1482–

92 (Alito, J., dissenting). All four opinions cite the Rapanos plurality, and all four opinions apply

its discussion of point sources under the Act in evaluating whether pollutants moving through

groundwater to the ocean constitute a regulable discharge. See id. at 1475 (citing Rapanos, 547

U.S. at 743) (stating that nothing in the Clean Water Act requires that a pollutant move “directly”

or “immediately” from its origin to navigable waters); id. at 1478 (Kavanaugh, J., concurring)

(concluding that the majority reading of “discharge” “adheres to the interpretation set forth in

Justice Scalia’s plurality opinion in Rapanos”); id. at 1482 (Thomas, J., dissenting) (concluding

that the Rapanos plurality opinion does not decide the precise issue presented in County of Maui);

id. at 1487 n.5 (Alito, J., dissenting) (concluding that the Rapanos plurality opinion supports “daisy

chaining” point sources). Every Justice joined at least one of these opinions elaborating on the

Rapanos plurality, with Justice Kavanaugh both joining the majority and writing separately on the

role of the Rapanos plurality in the County of Maui decision.




                                                 11
    2:20-cv-01687-BHH         Date Filed 06/15/21     Entry Number 139         Page 12 of 17




       While the four opinions disagreed about how the Rapanos plurality opinion applied to the

issue in County of Maui (the definition of “discharge”), they all agreed that the plurality in the

Rapanos opinion is what matters. None of the County of Maui opinions cited or relied on either

the Rapanos concurrence or the dissent. Thus, when deciding the scope of the Act in County of

Maui, every member of the Supreme Court looked only to the Rapanos plurality opinion.

       This is consistent with and grows organically from the Supreme Court’s prior citations to

Rapanos. Before County of Maui, Rapanos was cited in opinions in nine Supreme Court cases. In

all of those opinions, the author cited the Rapanos plurality opinion. See Hamdan v. Rumsfeld, 548

U.S. 557, 706 (2006) (Scalia, J., dissenting); Exxon Shipping v. Baker, 554 U.S. 471, 508 n.21

(2008); Kucana v. Holder, 558 U.S 233, 253 (2010); PPL Montana, LLC v. Montana, 565 U.S.

576, 592 (2012); Sackett v. EPA, 566 U.S. 120, 123 (2012); id. at 133 (Alito, J., concurring);

Abramski v. United States, 573 U.S. 169, 198 (2014) (Scalia, J., dissenting); Alabama Legislative

Black Caucus v. Alabama, 575 U.S. 254, 268 (2015); U.S. Army Corps of Eng’rs v. Hawkes Co.,

Inc., 136 S. Ct. 1807, 1811–12, 1815 (2016); National Ass’n of Mfrs. v. Department of Defense,

138 S. Ct. 617, 625, 633 (2018). By contrast, the Court has only cited Justice Kennedy’s Rapanos

concurrence once, in an opinion by Justice Kennedy—and even then the citation immediately

followed a citation to the plurality opinion. See PPL Montana, 565 U.S at 592 (citing Rapanos,

547 U.S. at 730–31 and id. at 761 (Kennedy, J., concurring in judgment)). The Sacketts’ research

reveals no Supreme Court citation to the Rapanos dissent.

       This pattern of adopting and relying on the Rapanos plurality opinion can be seen most

clearly in the Supreme Court’s post-Rapanos cases that address questions arising under the Clean

Water Act. See Sackett, 566 U.S. at 123; id. at 133 (Alito, J., concurring); Hawkes Co., 136 S. Ct.

at 1811–12, 1815; National Ass’n of Mfrs., 138 S. Ct. at 625, 633. And as noted above, this pattern




                                                12
    2:20-cv-01687-BHH          Date Filed 06/15/21        Entry Number 139         Page 13 of 17




culminated in County of Maui, in which all four opinions debated how the Rapanos plurality

opinion applies to the definition of “discharge.” Notably, none of the Supreme Court’s post-

Rapanos Clean Water Act cases cite either Justice Kennedy’s concurrence or the dissent.

        The Supreme Court’s consistent and clear adoption of the Rapanos plurality supersedes

any out-of-circuit authority cited by Plaintiffs for the proposition that the Sacketts’ arguments lack

merit. See ECF No. 130 at 10.

                3.      In the Context of This Litigation the Business Intervenors Do Not
                        Represent the Sacketts’ Interests

        Contrary to Plaintiffs’ assertions, the Sacketts have certainly explained “how, in the context

of this litigation,” the Business Intervenors do not represent their interests. ECF No. 9 at 11. Again,

the Business Intervenors are a group of national trade associations with broad interests in the

application of the rule to their industry members. They seek for the Rule to be upheld on grounds

that jeopardize the Sacketts’ interests in the use and enjoyment of their property. See ECF No. 130

at 17–18. It is well established that where an existing party represents a broad range of interests

(such as the Business Intervenors’ interest in the national application of the Rule to over ten

different industry sectors), a party with a more specific interest (e.g., the Sacketts’ specific interest

in their ability build a residence on their Idaho property) has the right to intervene. See Cooper

Techs., Co., 247 F.R.D. at 515 (“When a party to an existing suit must represent multiple and

distinct interests, those multiple interests may dictate a different approach to the litigation, and a

party representing one of those interests exclusively should be allowed to intervene.” (citing

United Guar. Residential Ins., 819 F.2d at 475–76)); Cf. In re Sierra Club, 945 F.2d 776, 780 (4th

Cir. 1991) (allowing intervention by an entity that “represent[s] only a subset of citizens” with

specific concerns not shared by the existing government defendant).




                                                   13
       2:20-cv-01687-BHH       Date Filed 06/15/21       Entry Number 139         Page 14 of 17




         Plaintiffs’ selective quotation from Stuart is inapposite because the Sacketts’ and the

Agencies’ interests are openly adverse. See ECF No. 137 at 11 (citing Stuart v. Huff, 706 F.3d 345,

353 (4th Cir. 2013)). That quotation deals only with the standard to show “adversity of interest”

where a court concludes that an existing government party shares the same objectives in the

outcome of the litigation as the proposed intervenor. See Stuart, 706 F.3d at 351–53. But there is

no application for Stuart’s heightened presumption (or any other presumption): The Business

Intervenors are not a government party, and as discussed above they clearly do not share the

Sacketts’ objectives in defending the Rule. Indeed, the Sacketts’ objectives in the outcome of this

litigation are directly harmed by the Business Intervenors’ arguments.

II.      In the Alternative, the Sacketts Satisfy the Standard for Permissive Intervention

         Plaintiffs’ arguments that the Sacketts do not alternatively qualify for permissive

intervention fail for the same reasons. First, as established both in the Sacketts’ motion to intervene

and above in Section I.A of this reply, the Sacketts’ motion to intervene is timely. See ECF No.

130 at 9–11. And Plaintiffs’ only claim of prejudice is the questionable assertion that the Sacketts

stepping in to defend the Rule where the Agencies will not will somehow harm Plaintiffs because

they did not anticipate the precise contours of the Sacketts’ legally supportable defense of the Rule.

Second, as discussed above in Section II.B, Plaintiffs have no basis whatsoever for their assertion

that the Sacketts’ arguments addressing an open question of circuit precedent are “baseless.” See

ECF No. 130 at 12.

III.     Amici Curiae Participation Is Insufficient to Protect the Sacketts’ Interests

         Given the substantial risk of impairment of the Sacketts’ interests should this case be

decided in their absence and the clear lack of adequate representation of those interests by the

existing parties, participation as amici curiae would be insufficient. As amici, the Sacketts would




                                                  14
    2:20-cv-01687-BHH         Date Filed 06/15/21       Entry Number 139         Page 15 of 17




have no right to formally raise issues and no right to appeal an adverse decision. Numerous courts

have determined that amici status is insufficient to protect one’s significant interests. See United

States v. City of Los Angeles, 288 F.3d 391, 400 (9th Cir. 2002) (“[A]micus status is insufficient

to protect the [applicant for intervention’s] rights because such status does not allow the [applicant

for intervention] to raise issues or arguments formally and gives it no right of appeal.”); see also

Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1498 (9th Cir. 1995), abrogated

on other grounds Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011) (rejecting

appellees argument that amici status was sufficient because, as amici, the applicants for

intervention would be unable to challenge the “propriety and scope” of an injunction). McHenry

is inapposite, as the applicant there was denied intervention on the grounds that resolution would

not practically impair its ability to protect its interests. See McHenry v. Comm’r of Internal

Revenue, 677 F.3d 214, 226–27 (4th Cir. 2012). But here, Plaintiffs concede that the Sacketts’

ability to protect their interests will be practically impaired by the outcome of this litigation. See

ECF No. 137.

                                          CONCLUSION

       The Sacketts should be granted intervention of right or, in the alternative, should be granted

permissive intervention.




                                                 15
2:20-cv-01687-BHH   Date Filed 06/15/21   Entry Number 139      Page 16 of 17




  DATED: June 15, 2021.

                                    Respectfully submitted,

                                    s/Christopher Mills
                                    CHRISTOPHER MILLS
                                    D.S.C. Bar No. 13432
                                    Spero Law LLC
                                    1050 Johnnie Dodds Blvd., #83
                                    Mount Pleasant, SC 29465
                                    Telephone: (843) 606-0640
                                    Email: cmills@spero.law

                                    ANTHONY L. FRANÇOIS*
                                    CHARLES T. YATES*
                                    Pacific Legal Foundation
                                    930 G Street
                                    Sacramento, CA 95814
                                    Telephone: (916) 419-7111
                                    Email: afrancois@pacificlegal.org
                                    Email: cyates@pacificlegal.org

                                    Attorneys for Proposed Intervenor-Defendants
                                    Chantell and Michael Sackett

                                    * pro hac vice




                                   16
   2:20-cv-01687-BHH         Date Filed 06/15/21     Entry Number 139          Page 17 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify that, on June 15, 2021, I filed and thereby caused the foregoing document

to be served via the CM/ECF system in the United States District Court for the District of South

Carolina on all parties registered for CM/ECF in the above-captioned matter.

                                                s/Christopher Mills
                                                CHRISTOPHER MILLS




                                               17
